Citation Nr: 1749275	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a back disability.

3.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a back disability, radiculopathy of the upper extremities, and radiculopathy of the lower extremities.

In light of the evidence of record and the Veteran's contentions, the Board has recharacterized the issues more broadly on appeal to ensure complete consideration of the claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In the August 2017 informal hearing presentation (IHP), the issue of entitlement to service connection for an acquired psychiatric disorder was raised; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

The appeal is REMANDED to the AOJ VA will notify the Veteran if further action is required.

REMAND

The Veteran claims that his back disability and radiculopathy of the upper and lower extremities are related to his military service.  He asserts that he has had radiculopathy of the upper and lower extremities in and since service.  Alternatively, he asserts that his radiculopathy of the upper and lower extremities are due to his back disability. 

The Veteran asserts that he was released from his military service nine months prior to his enlistment obligations, due to an administrative discharge for medical reasons.  See August 2017 IHP.  However, the Veteran has provided no further information regarding his administrative discharge.  To this end, a February 1976 service treatment record (STR) indicates that the Veteran's health record was closed because of administrative discharge in accordance with manual of the medical department 16-12.  Moreover, the Veteran's STRs include a February 1976 report of medical examination, which shows that the Veteran was administratively discharged.  His DD 214 form shows that he was discharged under honorable conditions.  

An April 1975 STR documents the Veteran's right foot pain because he dropped a gun on his foot.  In a July 1975 STR, the Veteran complained of upper back pain.  STRs dated in August 1975 illustrate that the Veteran reported radiating pain and tingling and numbness in his hands.

In a February 1998 examination report, the examiner noted that the Veteran had left side weakness.

In a January 2010 VA treatment record, the VA treatment provider noted chronic back pain.  An x-ray report showed asymmetric right-sided osteoarthritic facet joint disease from L2 to S1 producing right-sided neural foraminal stenosis; the examiner assessed low back pain. 

A September 2009 VA treatment record notes the Veteran's back pain with radiculopathy symptoms.

In an October 2009 VA treatment record, the VA treatment provider noted the Veteran's back pain since 1994 and radiating pain in his left lower leg.

The Board finds that the evidence of record suggests that the Veteran's claimed disabilities may be related to in-service events or injuries; however, he has not been afforded a VA examination to determine the nature and etiology of his claimed back disability and radiculopathy of the upper and lower extremities.  Accordingly, the Board finds that a remand is necessary to afford the Veteran VA examinations as to his claimed back disability and radiculopathy of the upper and lower extremities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the August 2017 IHP, the Veteran's representative asserted that the Veteran's service records are incomplete.  The Veteran's representative suggested that there may be additional service records related to the Veteran's administrative discharge, such as hospitalization or treatment records.  Therefore, the Board finds upon remand, the AOJ should obtain the Veteran's complete service records.  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel and treatment records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e).  All such available records should be associated with the Veteran's claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since January 2014.  All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability and radiculopathy of the upper and lower extremities.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability or neurologic disability of the upper or lower extremities had their onset in service or within one year of separation, or is otherwise the result of a disease or injury in service.

The examiner should also indicate whether any neurologic disability of the extremities, to include radiculopathy, is either (a) caused or (b) aggravated by the Veteran's back disability.

In addressing above, the examiner should specifically address the STRs that document the Veteran's complaints of back pain, tingling in the hands, and right foot pain.  See STRs dated in April 1975, July 1975, and August 1975.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The examiner is asked to address/comment on the Veteran's assertions that he has experienced radiculopathy of the upper and lower extremities symptoms since service.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

